Citation Nr: 1031562	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which, inter alia, denied the Veteran's claim 
for entitlement to service connection for diabetes mellitus, type 
II.

In August 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Video Conference 
hearing).  A copy of this transcript is associated with the 
record.

In April 2010, the Board forwarded the case to a Veterans Health 
Administration (VHA) medical expert for an advisory opinion in 
regard to the likelihood of the etiology of the Veteran's 
diabetes mellitus, type II.  The Veteran was sent a letter in 
June 2010 that informed him that he had sixty days from the date 
of the letter to submit further evidence or argument, and that if 
nothing was received from him in that time period, the Board 
would proceed with the appeal.  The letter informed the Veteran 
that he could waive the 60 day response time by signing and 
returning the form that was attached to the letter.  In June 
2010, the Board received a response and additional arguments from 
the Veteran's accredited representative in support of the issue 
on appeal.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.

2.  Diabetes mellitus is not shown to be related to the Veteran's 
military service or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, including as a result of claimed exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 101(23), 101(24), 1101, 
1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A September 2006 letter, provided to the Veteran before the 
February 2007 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The letter also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in September 2006, prior to the mailing of the 
February 2007 rating decision.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, a June 2010 VHA opinion and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including diabetes 
mellitus.)  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis: Service Connection for Diabetes Mellitus, Type II, to 
Include as a Result of Exposure to Herbicides

The Veteran contends in his April 2006 claim that he was exposed 
to the herbicide Agent Orange while serving at Ft. Detrick, 
Maryland.  He alleges that his duties involved the research of 
biological and chemical warfare, and that Agent Orange canisters 
were buried on the site where he was performing his daily tasks 
while on active duty.  The Veteran further alleges that, based on 
his participation in the Agent Orange Registry, he has "been 
informed that the results of my examination show that conditions 
were found that are currently recognized as 'Related to Agent 
Orange'.  The specific condition noted is '[Adult] Onset 
Diabetes.'"

In his May 2008 substantive appeal, the Veteran states that his 
claim should be granted because there is "credible evidence 
[which] shows [that] Agent Orange canisters [were] buried at Ft. 
Detrick, where I was stationed on Active Duty.  Evidence clearly 
shows that Agent Orange does not evaporate and disappear in a 
short time frame and that these toxins are still present....These 
canisters are old and leaking toxic chemicals to this day."  The 
Veteran further noted that he served as a Research Technician for 
18 months at Ft. Detrick, and that, in accordance with procedure, 
he used to bury his "used test materials....under ground, [in a] 
compound that store[s] old used test material."  The Veteran 
alleged that his symptoms of diabetes mellitus began less than 18 
years after leaving Ft. Detrick, and that the Veterans who "were 
Directly [sic] sprayed with Agent Orange in Viet Nam, took from 
25 to 30 years before symptoms began to show."  The Veteran 
attributes his earlier onset to his alleged exposure to Dioxin 
from "60 year[] old" chemical burial canisters which he claims 
were leaking underground during his service at Ft. Detrick.  The 
Veteran also states that he was not exposed to Agent Orange or 
Dioxin in breathable amounts after service.

At his August 2008 Board hearing, the Veteran stated that he 
served as a medical laboratory research technician at Ft. 
Detrick.  Id. at p. 3.  The Veteran reported that "I know that 
they had chemicals that were buried prior to my arriving [at] 
Fort Detrick.  I cannot prove they were, but I know that out of 
the four places [that] I was stationed while in service...the level 
of dioxins I was exposed to [caused] me to come down with the 
symptoms faster than Veterans that were actually sprayed in 
Vietnam."  Id. at p. 5.  The Veteran also stated that he 
"didn't actually work with the dioxins [e.g., Agent Orange] that 
I was exposed to."  Id. at p. 6.  However, the Veteran noted 
that he had read a report by the Agent Orange Society from which 
he had learned that Agent Orange was "either worked with, 
tested, or held" at Ft. Detrick.  Id. at p. 6.  He further 
stated that he was first diagnosed with diabetes mellitus, type 
II, by a private clinician in either 1994 or 1995, approximately 
19 years after leaving Ft. Detrick.  Id. at pp. 6-7.  The Veteran 
alleged that a VA clinician told him that he "was indeed exposed 
to dioxins or Agent Orange, and that's what gave me the 
diabetes."  Id. at p. 8.  The Veteran further alleged that his 
family physician, R.S., who had delivered his child, opined that 
the Veteran was exposed to Agent Orange while in service.  Id. at 
p. 9.  The Veteran noted that there was no official documentation 
that Agent Orange was in use at Ft. Detrick while he was 
stationed there.  Id. at p. 11.  He further stated that no 
official has ever told him that any testing of Agent Orange was 
occurring at Ft. Detrick during his service there.  Id. at p. 12.  
The Veteran noted that there was no documentation of the use of 
Agent Orange at Ft. Detrick during the Veteran's service there 
which could be obtained by the Board.  Id. at p. 12.

The Veteran reported that he did not bury any canisters; rather, 
he brought his canisters to an area in which they were "sealed 
in a larger container, and signed off.  And then that larger 
container was buried underground."  Id. at p. 13.  The Veteran 
reported that persons assigned to Ft. Detrick did physical 
training (PT) exercises "in that field where the canisters were 
buried," and that having PT on that field caused him to be 
exposed to Agent Orange."  Id. at p. 13.

Similarly, the Veteran's representative asserted in a June 2010 
statement that "the evidence indicates that the Veteran was 
exposed to herbicides in the military and service connection is 
warranted for diabetes mellitus."

The Veteran's Department of Defense Form 214 (DD 214) confirms 
that he served at Ft. Detrick, and that his military occupational 
specialty (MOS) was "Medical Laboratory Specialist."

A January 2006 VA letter confirms the Veteran's diagnosis of 
adult-onset diabetes, and explains that such diabetes is known to 
be related to exposure to Agent Orange.

The Veteran submitted research in support of his theory that he 
was exposed to Agent Orange and/or Dioxin during his service at 
Ft. Detrick.  In September 2006, the Veteran printed a VA website 
which shows an abstract of an article in which testing of 
herbicides, to include defoliation and desiccation, were carried 
out at Ft. Detrick in 1956 and 1957.  The Veteran also submitted 
additional information, which the Board has confirmed via a VA 
website, that Ft. Detrick was the site of herbicide testing in 
1946-1951, 1953, 1956-1957, and 1961-1963.

The Veteran also submitted a copy of a May 27, 2003 Washington 
Post article, entitled "Ft. Detrick Unearths Hazardous 
Surprises: Cleanup Finds Debris of Biological Warfare."  The 
article's author states that "when digging [at Ft. Detrick, by 
the Army,] began in April 2001....little more than one foot down, 
the bulldozers hit upon corroded drums of herbicides and 
unidentified chemicals, syringes, lab instruments and strange 
substances mixed with the dirt."  The article's author further 
states that, from 1955 through the 1960s, the "Crops Division 
tested a key ingredient in...Agent Orange[, and] traces of it have 
shown up in the dump."

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment of diabetes mellitus during service.  A 
clinician found that the Veteran's vascular and endocrine systems 
were both normal on clinical evaluation in his May 1975 
enlistment examination.  In his November 1979 separation 
examination, a clinician again found that the Veteran's vascular 
and endocrine systems were both normal on clinical evaluation.

Following service, the Veteran's private physician, R.P. Segar, 
M.D., opined in April 2007 that "In my medical opinion, [the 
Veteran's]...Type II Diabetes Mellitus [is] as likely as not a 
result of Agent Orange Exposure (Residual Exposure) during his 
Active Duty Military Service while stationed at Ft. Detrick, 
Maryland."  The physician did not include a rationale for his 
opinion.

No record exists of the ostensible VA clinician's etiological 
opinion linking the Veteran's diabetes mellitus to exposure to 
dioxins or Agent Orange, which the Veteran alleged at p. 8 of his 
August 2008 Board hearing.  The Board cannot accept the Veteran's 
statement that a VA clinician purportedly related his diabetes 
mellitus to exposure to dioxins or Agent Orange, because the 
Veteran's allegation is too attenuated to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Because of the complexity of the medical issues involved in this 
case, the Board requested an expert medical opinion in April 
2010.  In June 2010, a VA physician provided the requested 
opinion.  The VA physician noted in his report that he reviewed 
the Veteran's complete medical record, the available public 
records related to the environmental conditions at Ft. Detrick, 
and a December 2006 Department of Defense Report to the United 
States Congress entitled "Programs for the Testing, Evaluation 
and Storage of Tactical Herbicides."  The VA physician opined 
that there is an "extremely low likelihood that this 
Veteran's Diabetes Mellitus is due to exposure to Agent Orange 
during...his service at Fort Detrick, Maryland sometime between 
December 1975 and November 1979."  The VA physician discussed 
the question of whether the Veteran encountered "meaningful 
exposure" to Agent Orange and/or dioxin in service.  He 
explained that "the probability of any exposure [to Agent Orange 
and/or dioxin] (never mind meaningful exposure) [during the 
burying of used test materials] is extremely low" because of the 
safety policies relating to bacteriological warfare research and 
testing at Ft. Detrick.  The VA physician also explained that 
"there is no evidence that the 'leaking buried barrels at Fort 
Detrick' caused sufficient environmental contamination to place 
the local population at risk of TCDD [2,3,7,8-
Tetrachlorodibenzodioxin]-related medical complications."  In 
support of his conclusions, the VA physician cited such scholarly 
literature as a May 2010 World Health Organization (WHO) fact 
sheet and executive summary; an August 2008 article on the 
subject of dioxins in the journal, Diabetes Care; 2008 and 1997 
articles in the American Journal of Epidemiology; and 2001 and 
1999 articles in the Journal of Occupational and Environmental 
Medicine.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA physician is so qualified, his 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In this case, the VA physician provided an 
etiological opinion that there is an extremely low likelihood 
that the Veteran's diabetes mellitus resulted from exposure to 
Agent Orange and/or dioxin during his time in service.  The Board 
further notes that the VA physician considered the Veteran's 
medical records and history in his reports.  Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  Consequently, his report is deemed adequate.

Where, as here, conflicting medical opinions are of record, the 
Board can ascribe greater probative weight to one opinion over 
another, provided that a rational basis is given.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).  Greater weight may be placed on one clinician's opinion 
than another's based on the reasoning in the opinions, and 
whether and to what extent the clinicians reviewed the Veteran's 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The Board finds a rational basis for 
ascribing greater probative weight to the June 2010 VA 
physician's opinion than to the opinion of Dr. Segar.  Unlike the 
VA physician, Dr. Segar provided no rationale for his etiological 
opinion.  Although Dr. Segar noted that he had reviewed the 
Veteran's military records and "all the supporting evidence 
established by the Department of Defense regarding Agent Orange 
and locations of its use," he did not offer any explanation of 
how these records led to his etiological conclusion.  A 
supporting rationale is necessary for VA and other tribunals to 
review and determine the relative probative weight of conflicting 
opinions, and the absence of any rationale renders Dr. Segar's 
conclusory opinion less probative than the opinion provided by 
the VA physician.

The Veteran is not competent to determine that his participation 
in physical training, his handing off canisters for storage, or 
his performance of his other duties in service at Ft. Detrick 
exposed him to Agent Orange, because he did not observe contact 
with Agent Orange by the use of his own senses at any time.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  Similarly, 


neither the Veteran nor his representative is competent to 
determine that his current diabetes mellitus, type II, is 
attributable to alleged exposure to herbicides in service.

The Board also ascribes greater probative weight to the VA 
physician's etiological opinion than to the Veteran's contention 
that his current diabetes mellitus, type II, was caused by 
exposure to Agent Orange and/or dioxin in service, because the VA 
physician's determinations are based on greater medical knowledge 
and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 
467 (1993).

In addition to the foregoing, the Veteran is not entitled to 
presumptive service connection based on exposure to herbicides, 
because his service records do not show, and he does not allege, 
that he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Those 
are the only circumstances in which presumptive service 
connection based on exposure to herbicides can arise.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
diabetes mellitus during service.  Additionally, service 
connection cannot be granted on the basis of continuity of 
symptomatology, because the Veteran did not have diabetes 
mellitus in service, or within the applicable presumptive period.  
38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's diabetes mellitus; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.





ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


